Case 1:20-cv-20218-FAM Document 31 Entered on FLSD Docket 12/10/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                               Case Number: 20-20218-CIV-MORENO

  OJ COMMERCE LLC,

                  Plaintiff,
  vs.

  AMAZON SERVICES LLC,

                  Defendant.
  _________________________________________/

         ORDER ADOPTING MAGISTRATE JUDGE MCALILEY’S REPORT AND
                           RECOMMENDATION

          THE MATTER was referred to the Honorable Chris McAliley, United States Magistrate

  Judge, for a Report and Recommendation on a Motion for Attorney’s Fees, filed on May 18,

  2020. The Magistrate Judge filed a Report and Recommendation (D.E. 30) on November 4,

  2020. The Court has reviewed the entire file and record. The Court has made a de novo review

  of the Report and Recommendation, no objections were filed, and being otherwise fully advised

  in the premises, it is

          ADJUDGED that United States Magistrate Judge Chris McAliley’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

          ADJUDGED that OJ Commerce’s motion for attorney’s fees is DENIED

          DONE AND ORDERED in Chambers at Miami, Florida, this 10th of December 2020.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE
Case 1:20-cv-20218-FAM Document 31 Entered on FLSD Docket 12/10/2020 Page 2 of 2




  Copies furnished to:

  United States Magistrate Judge Chris McAliley

  Counsel of Record




                                                  2
